Citation Nr: 1736921	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for, inter alia, hypertension.  A Notice of Disagreement was received in November 2009, followed by the issuance of a Statement of the Case in February 2010, and a timely substantive appeal was received in April 2010. 

The Veteran testified before the undersigned in March 2012; a transcript of that proceeding has been associated with the electronic claims file. 

The claim was previously before the Board in November 2011 and January 2014, at which times it was remanded for further development of the record. 

In July 2016, the Board denied the claim for service connection for hypertension.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an June 2017 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for compliance with instructions in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the hypertension claim must be remanded in order to comply with the terms of the JMR.  Specifically, the Court found that the April 2014 VA addendum opinion did not comply with the January 2014 Remand directives because the examiner failed to address whether the Veteran's hypertension was related to his in-service Agent Orange exposure, or whether his service-connected coronary artery disease caused or aggravated his hypertension.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  The JMR therefore directed the Board to obtain a VA medical opinion to address the aforementioned questions.  The claim is accordingly remanded for an addendum opinion, as indicated below. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the April 2014 VA hypertension examination (or another examiner if unavailable) for preparation of an addendum opinion.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner is asked to address the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosis of hypertension, which the Veteran now has, had its onset in-service or is otherwise etiologically related to any in-service disease, event, or injury, including exposure to Agent Orange?

****In responding to this question, the examiner is asked to consider and discuss the scientific and statistical data from NAS, which engendered its finding of a limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, and to then address whether there is a medically sound basis to attribute in any way the diagnosis of hypertension to the Veteran in-service exposure to herbicide agents.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosis of hypertension, which the Veteran now, was caused by, or a result of, the Veteran's service-connected coronary artery disease?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosis of hypertension, which the Veteran now has, permanently progressed at an abnormally high rate due to or as a result of the Veteran's service-connected coronary artery disease? 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.

2. Then, re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




